             Case 2:17-cr-00007-JAD-CWH Document 67 Filed 12/28/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                               Case No.: 2:17-cr-0007-JAD-CWH

 4             Plaintiff

 5 v.                                                  Order Granting Motion to Enlarge Time

 6 Antonio Lamarcus Masters,                                                    66
                                                                       [ECF No. 39]

 7             Defendant

 8            Defendant Antonio Lamarcus Masters was convicted of sexual exploitation of children

 9 and sentenced to 311 months in prison followed by lifetime supervised release under a written

10 plea agreement with the government. 1 Masters did not appeal, but he filed a motion to vacate

11 under 28 U.S.C. § 2255, arguing that his counsel gave him “misadvice about [his] appellant

12 rights.” 2 The government responded with a motion to dismiss or for more definite statement, 3

13 and Masters moved to extend his deadline to respond to that motion by 60–90 days. 4 More than

14 90 days have now passed since Masters filed that motion, but he has not filed anything else in

15 response to the government’s motions. In the interest of justice,

16            IT IS HEREBY ORDERED that Masters’ Motion for Enlargement of Time

17 [ECF No. 66] is GRANTED, and the Court gives Masters until January 29, 2021, to

18 respond to the government’s Motion to Dismiss or in the alternative Motion for More

19

20

21
     1
         ECF No. 60.
22   2
         ECF No. 62 at 3.
23   3
         ECF Nos. 64, 65.
     4
         ECF No. 66.
          Case 2:17-cr-00007-JAD-CWH Document 67 Filed 12/28/20 Page 2 of 2




 1 Definite Statement [ECF Nos. 64, 65]. Because Masters has already had more than four

 2 months to prepare his response, the court is not likely to further extend this deadline.

 3

 4                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
 5                                                           Dated: December 28, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
